Foster, J.
This is an action by a deputy sheriff against a receiptor to whom he delivered personal property attached by him, which the receiptor at once redelivered to its owner, the defendant in the writ of attachment, who before judgment took advantage of the insolvent laws, and his estate was duly assigned to an assignee in insolvency.
The plaintiff cannot recover to hold to his own use the value of the property receipted for; nor for the benefit of the original owner, because the property was restored to him when the receipt was executed ; nor for the benefit of the original creditor, for the proceedings in insolvency terminated his interest and dissolved the attachment; nor for the benefit of the assignee in insolvency, as representative of the general creditors, because no order was ever obtained for the continuance of the attachment. Therefore the plaintiff can recover no judgment whatever on the ipt or contract. Butterfield v. Converse, 10 Cush. 317. In that case, the terms of the contract were absolute to redeliver the property on demand. In the present, the agreement adds, for the benefit of the receiptor, the alternative, or else to pay the judgment which may be recovered. But if the judgment were less than the value of the property receipted for, the payment of its amount would fully discharge the receiptor from liability where the property attached went back into the possession of !ts owner.
On the agreed facts there must be

Judgment for the defendants.